IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:   SCHEDULE OF HOLIDAYS             : No. 440 Judicial Administration Docket
         FOR YEAR 2016 FOR STAFFS         :
         OF THE APPELLATE COURTS          :
         AND THE ADMINISTRATIVE           :
         OFFICE OF PENNSYLVANIA           :
         COURTS                           :

                                     ORDER
PER CURIAM:

       AND NOW, this 19th day of December, 2014 , it is hereby ordered that the
following paid holidays for calendar year 2016 will be observed on the dates
specified below by all employees of the appellate courts and the Administrative
Office of Pennsylvania Courts :

            January       1, 2016              New Year’s Day
            January      18, 2016              Martin Luther King, Jr. Day
            February     15, 2016              Presidents’ Day
            March        25, 2016              Good Friday
            May          30, 2016              Memorial Day
            July          4, 2016              Independence Day
            September     5, 2016              Labor Day
            October      10, 2016              Columbus Day
            November      8, 2016              Election Day**
            November     11, 2016              Veterans Day
            November     24, 2016              Thanksgiving Day
            November     25, 2016              Day after Thanksgiving
            December     26, 2016              Christmas Day (observed)



**AOPC only ; Appellate courts will be open.